DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “fastening means” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “collecting means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification as filed uses the term(s) “collection means” / “collecting means” but does not provide a detailed or comprehensive description of the structural elements. The only structural description of the collection means is that it may comprise an expandable/projectable part and/or may comprise a plurality of bendable parts. 
The specification does describe the intended use / function of the collecting means as: may be rotated, may be releasably connected, may be arranged within the core bit, may be fixedly connected, and may be radially offset from the center axis, however, it is unclear what the collection means is. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 1 includes the limitation(s): “…a rim section…”. The rim section is not part of the structure of the invention, but is related to the environment where the apparatus is to be used. It is unclear if the rim section is formed during the rotation of the claimed downhole tool (if the tool mills a hole which has a rim section) or if the rim section is an existing opening in a downhole valve. It is unclear if the edge of a hole drilled in a restriction with a pilot bit, located inside a core bit, would be considered a rim of the restriction. It is also unclear if the pilot bit would then be considered to have located the rim of the restriction. 
Claim 2 includes the limitation(s): “…wherein the locator and the collecting means are fixedly connected for guiding the collection means in through the opening arranged off-centre from the tool axis.” The opening is not part of the claimed apparatus. The opening is related to the environment where the tool is to be used. It is unclear what structural differences, if any, are required by the claimed apparatus and the intended use with an off-center opening. For example, it is unclear whether a tool with a center axis locator is placed in a wellbore larger than the tool was designed for, such as twice as large as the OD of the tool, and the center axis locator inadvertently locates and guides the collection means through the off center opening, if the tool would read on the claim. It is unclear if the same tool, with no structural change, would not be considered infringing if it is placed into a well with a center opening or no opening at all.
Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 
Claim 6 recites the limitation "the base part" in the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant intended claim 6 to depend from claim 5, which introduces the limitation “a base part”. 
Regarding claims 7, 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-15 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 13-15 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger (US 20170159385).

Regarding claim 1, Kruger teaches:
A downhole tool for removing a restriction in a well tubular metal structure having a wall and an inner diameter, the restriction partly blocking the inner diameter, creating an opening defined at least partly by a rim section of the restriction, 
the downhole tool having a tool axis and comprising: 
a tool body (Kruger 1) having a first part (Kruger near 10) and a second part (Kruger near 5), 
an electrical motor (Kruger 10, [0084]) arranged in the first part for rotating a rotatable shaft (Kruger 5), and 
a core bit (Kruger comprising 44) arranged in the second part and having a first end (Kruger near 8) connected with the rotatable shaft and a second end having a cutting edge (Kruger 15), wherein the second part of the downhole tool further comprises: 
a locator (Kruger 45) for locating the rim section, and a collecting means (Kruger comprising 42/43/41) for collecting part of the restriction to be cut out by the cutting edge, the locator and the collecting means are rotating (Kruger [0102]) with the core bit until the locator locates the rim section and a threshold value is reached.

Regarding claim 6, Kruger teaches:
(Kruger 6) are fixedly connected (Kruger via unlabeled thread portion, Fig. 9).

Regarding claim 9, Kruger teaches:
A downhole tool according to claim 1, wherein the collecting means comprises at least one bendable part (Kruger 43) for engaging the cut-out part of the restriction.

Regarding claim 13, Kruger teaches:
A downhole tool according to claim 1, further comprising an axial force generator (Kruger 32, [0100, 0108]) providing an axial force along the tool axis.

Regarding claim 14, Kruger teaches:
A downhole tool according to claim 1, further comprising an anchoring tool section (Kruger 31, [0037]) for preventing the tool from rotating within the casing.

Regarding claim 15, Kruger teaches:
A downhole tool according claim 1, further comprising a driving unit (Kruger 32), such as a downhole tractor, for preventing the tool from rotating within the casing and for providing an axial force along the tool axis.

Claim(s) 1, 3-4, 6-7, 9-13, 15 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallundbaek (US 20100101802).

Regarding claim 1, Hallundbaek teaches:
A downhole tool for removing a restriction in a well tubular metal structure having a wall and an inner diameter, the restriction partly blocking the inner diameter, creating an opening defined at least partly by a rim section of the restriction, 
the downhole tool having a tool axis and comprising: 
a tool body (Hallundbaek 1) having a first part (Hallundbaek near 9) and a second part (Hallundbaek near 2), 
an electrical motor (Hallundbaek 9) arranged in the first part for rotating a rotatable shaft (Hallundbaek 32), and 
a core bit (Hallundbaek 28) arranged in the second part and having a first end connected (Hallundbaek near 32/28, [0055]) with the rotatable shaft and a second end having a cutting edge (Hallundbaek near 31), wherein the second part of the downhole tool further comprises: 
a locator (Hallundbaek one of 33/30) for locating the rim section, and a collecting means (Hallundbaek near 34, 37-38, [0035-0039, 0064-0067]) for collecting part of the restriction to be cut out by the cutting edge, the locator and the collecting means are rotating (Hallundbaek [0055-0057, 0069]) with the core bit until the locator locates the rim section and a threshold value is reached.

Regarding claim 3, Hallundbaek teaches:
A downhole tool according to claim 1, wherein the core bit has a centre axis (Hallundbaek near 30), and the locator (Hallundbaek 33) is arranged radially offset from the centre axis.

Regarding claim 4, Hallundbaek teaches:
A downhole tool according to claim 1, wherein the locator (Hallundbaek 30) and the collecting means (Hallundbaek 34) are arranged within the core bit.

Regarding claim 6, Hallundbaek teaches:
A downhole tool according to claim 1, wherein the locator and the base part are fixedly connected (Hallundbaek [0055]).

Regarding claim 7, Hallundbaek teaches:
A downhole tool according to claim 1, wherein the core bit is connected with the locator by means of a fastening means (Hallundbaek unlabeled portion near 38, 30 or unlabeled portion near 38, 32, 33), such as a coupling, a shear part or a spring-loaded pin, until the threshold value is reached.

Regarding claim 9, Hallundbaek teaches:
A downhole tool according to claim 1, wherein the collecting means comprises at least one bendable part (Hallundbaek [0065]) for engaging the cut-out part of the restriction.

Regarding claim 10, Hallundbaek teaches:
A downhole tool according to claim 1, wherein the locator projects (Hallundbaek 30, Fig. 5c) from the cutting edge along the tool axis.

Regarding claim 11, Hallundbaek teaches:
A downhole tool according to claim 1, wherein the locator has a first locator end (Hallundbaek unlabeled portion of 30 between 34 and 32) connected with the core bit and a second locator end (Hallundbaek tapered tip 30) having a tapering shape.

Regarding claim 12, Hallundbaek teaches:
A downhole tool according to claim 1, wherein the collecting means (Hallundbaek 34) extends radially from the locator.

Regarding claim 13, Hallundbaek teaches:
A downhole tool according to claim 1, further comprising an axial force generator (Hallundbaek [0074]) providing an axial force along the tool axis.

Regarding claim 15, Hallundbaek teaches:
A downhole tool according claim 1, further comprising a driving unit (Hallundbaek [0074]), such as a downhole tractor, for preventing the tool from rotating within the casing and for providing an axial force along the tool axis.

Allowable Subject Matter
Claims 2, 5, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Blair (US 20100288485) teaches a downhole tool for removing a restriction in a well tubular comprising: a tool body (Blair comprising 80, 8,8’ Figs. 1-4, 7 [0015, 0045]) having a first part (Blair Figs. 1-4) and a second part (Blair Fig. 7), an electrical motor (Blair [0027]) and a core bit (Blair comprising 80, 88) arranged in the second part and having a first end connected with the rotatable shaft and a second end having a cutting edge, wherein the second part of the downhole tool further comprises: a locator (Blair 84) for locating the rim section, and a collecting means (Blair 96/R) for collecting part of the restriction to be cut out by the cutting edge.
Haugland (US 20190316443) teaches a debris mill for removing a restriction within a borehole, the mill comprising a motor, wireline, and tractor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674